Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 03 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10219983 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

ALLOWED CLAIMS
Claims 1-18 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest a cap system wherein a cap member movable with respect to said locking member from a retracted positon to an extended positon, a piercing tip configured to pierce through said elastomeric stopper into the interior of the vial when said cap member is moved to said extended position. Aneas (US 2006/0287638) fails to teach a cap member movable with respect to said locking member from a retracted positon to an extended positon, a piercing tip configured to pierce through said elastomeric stopper into the interior of the vial when said cap member is moved to said extended position. Instead, Aneas teaches the removal of the cap to connect with a syringe to push the tip into the vial. Aneas 788’ (US 6478788) teaches a connector intended to move the cap from a retracted position to an extended position. A proposed modification to the Aneas reference with Aneas 788' would lead to complications with the attachment of the cap and interaction between the other elements in the device. The combination of the two prior art references would destroy the intended operation and function of the Aneas reference. Therefore, claims 1-18 are allowable.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAI H WENG/Examiner, Art Unit 3781